Citation Nr: 1119536	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-03 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from September 1963 to November 1966.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for hearing loss and tinnitus.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical and lay evidence of record is credible, and establishes that the Veteran's hearing loss and tinnitus are at least as likely as not the result of in-service acoustic trauma.


CONCLUSION OF LAW

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002); 38 C.F.R. §§ 3.303 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

The grants of service connection for bilateral hearing loss and tinnitus constitute a complete grant of the benefits sought on appeal with respect to those issues.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for hearing loss and tinnitus.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss (an organic disease of the nervous system) to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service treatment records (STRs) show that the Veteran underwent an audiogram at induction in September 1963 as well as at the time of separation in November 1966.  


Pure tone thresholds in decibels in September 1963 were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
0
LEFT
0
0
5
5
0
50

Pure tone thresholds, in decibels, in July 1966 were as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-5
-10
-5
0
0
-10
LEFT
-5
-5
0
5
-5
40


Based on the foregoing, a hearing loss is shown in the left ear at 6000 Hz at the time of entry into service and on the exit examination in November 1966.  In fact, the basic audiogram remained essentially unchanged between the time of entry into service and the time of discharge.  There was no hearing loss for VA purposes shown at the time of enlistment or at the time of discharge.  

Of particular note, however, the STRs do show that the Veteran reported pre-existing mumps prior to service, which affected the left side.  Then, the STRs further reveal that the Veteran was treated for mumps again during service in April 1965.  He was hospitalized for ten days with symptoms reported on the right and left sides.  

Current VA records show that the Veteran has hearing loss for VA purposes, as well as complaints of tinnitus.  A February 2007 VA audiology consult revealed flat mild to moderate sensorineural hearing loss through 4000 Hz, severe from 6000 Hz to 8000 Hz in the right ear and flat mild to moderate sensorineural hearing loss through 3000 Hz, severe from 4000-8000 Hz in the left ear.  A Quick Sin (speech-in-noise) test revealed moderate difficulty hearing in the presence of noise.  

Significantly, the audiologist opined that the Veteran's military noise exposure was more likely as not a contributing factor to his hearing impairment.

At a VA audiology examination in March 2007, the examiner noted a review of the Veteran's claims file, including the STRs, but did not mention the Veteran's previous diagnosis of mumps.  

The examiner did note, however, that the Veteran worked on the flight deck during service, without hearing protection, and was exposed to aircraft carrier noise.  It was noted that at times there would be 30 planes on the flight deck at one time with each plane having 2 props running all at one time.  The Veteran reported that he did not have post-service occupational or recreational noise exposure.  

The examiner also noted the Veteran's reports of constant bilateral tinnitus.  

The audiometric findings on examination in March 2007 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
45
40
LEFT
35
35
35
35
70

The average in the right ear is 41.25 and the average in the left ear is 43.75.  Speech recognition score was 92 percent in the right ear and 92 percent in the left ear.  Tympanometry was within normal limits bilaterally.

The diagnosis was bilateral mild to moderately severe sensorineural hearing loss and subjective tinnitus bilaterally.  The examiner opined that the Veteran's current hearing loss and tinnitus were not caused by or a result of his military noise exposure.  The rationale given was the examiner's education, clinical experience and the STRs, which indicated hearing loss in the left ear at both entry and separation.  

In sum, the evidence of record shows a current bilateral hearing loss for VA purposes as well as a diagnosis of tinnitus.  The Veteran has reported significant exposure to acoustic trauma, without ear protection, during service.  The Veteran also indicated when he filed his claim and in a statement received in April 2009 that he noticed tinnitus and a decrease in his ability to hear since service.  The Veteran is certainly competent to testify as to a symptom such as hearing loss and ringing in the ears which is non-medical in nature, however, even if he is not necessarily competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  He is competent to report such symptoms, and there is no reason to doubt the Veteran's assertions that he noticed tinnitus and a decrease in his hearing during service.  The Veteran's credible statements, along with the February 2007 audiologist's opinion linking the Veteran's hearing loss to service provide the necessary criteria to grant this claim.  The February 2007 opinion of the VA audiologist, who is deemed to be an expert in the field of hearing loss, cannot be discounted simply because there was no specific rationale provided for such an opinion.  The audiologist presumably based the opinion on the fact that the Veteran's self-reported history of noise exposure in service and a negative history of non-military noise exposure.  And, as previously pointed out, there is no reason to doubt the Veteran's credibility in that regard.  

While the VA examiner in March 2007 opined that the Veteran's hearing loss and tinnitus were not service-related, that examiner relied, at least in part, on the entrance examination that noted a pre-existing hearing loss.  However, that pre-existing loss was noted only at 6000 Hz in the left ear, a threshold that is not even used to measure hearing loss for VA purposes.  Furthermore, the examiner failed to address the fact that the Veteran also reported a history of mumps on his entrance exam, as well as an in-service diagnosis of mumps.  Significantly, in-service STRs reveal that the Veteran's pre-existing mumps affected his left side, which could certainly explain the pre-existing hearing loss on the left side at the higher frequency.  Furthermore, when the more recent audiometric findings are compared with the examinations on entry and discharge from service, the sole pure tone threshold at 6000 Hz in the left ear between 1963 and 1996 appears insignificant to whether the Veteran's current hearing loss, which spans all threshold shifts, is as likely as not related to acoustic trauma in service.  Additionally, while the examiner's clinical experience and expertise certainly qualify her to perform the examination, it is unclear as to how this provides a stand-alone rationale for the opinion provided.  Thus, the opinion in March 2007 carries no greater probative value than the opinion in February 2007, and the evidence is essentially in equipoise in this case. 

Although an actual hearing loss for VA purposes was not demonstrated until after service, the February 2007 VA opinion linking the Veteran's current hearing loss and tinnitus to service, along with the Veteran's credible, competent and probative statements, outweighs the March 2007 VA examiner's opinion in this case.  

For the foregoing reasons, all doubt is resolved in the Veteran's favor, and it is at least as likely as not that the Veteran's hearing loss and tinnitus are linked to in-service noise exposure.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly service connection for hearing loss and tinnitus is warranted.  


ORDER

Service connection for hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


